Allow 
me, at the outset to extend sincere my congratulations 
to Ambassador John Ashe, President of the General 
Assembly at its sixty-eighth session. We are confident 
that he will ably guide the work of the Assembly during 
this session. I also extend my thanks and gratitude 
to Mr. Vuk Jeremi., President of the Assembly at 
the previous session, for his efforts. We wish to 
thank Secretary-General Ban Ki-moon for his wise 
leadership of the Organization and for his interest in 
the developments taking place in the world and in my 
country. 

It is a felicitous coincidence that the sixty-eighth 
session of the General Assembly coincides with the 
celebrations in my country in honour of the September 
and October revolutions. Allow me, from this important 
international rostrum, to congratulate the great and 
valiant people of Yemen on this important occasion 
and to commend the country and people of Yemen for 
their resilience and their sacrifices in emancipating 
themselves from the yoke of colonization, injustice, 
oppression and despotism. 

I also wish to congratulate the people of Yemen for 
wisely and patiently forging ahead on the path of change 
and modernization for more than 50 years and for their 
determination to rid themselves of all the remnants 
of the past. I commend them on their stewardship of 
the historic political change, chief among them the 
implementation of the Gulf Cooperation Council (GCC) 
initiative, with the support of international and regional 
communities. From this rostrum, I wish to commend 
my country’s youth for its leadership throughout the 
transition process in building institutions, enhancing 
and promoting freedom and democracy, and building a 
new Yemen where justice, liberty and good governance 
prevail. 

The values of justice, freedom and equality, respect 
for human rights and the maintenance of international 
peace and security are the main pillars and principles 
on which the United Nations was established. Because 
of our firm belief in those values and principles, we 
have always sought to implement and promote United 



Nations instruments and to support peaceful coexistence 
among nations. Perhaps the lofty and noble purposes 
and principles enshrined in the Charter of the United 
Nations and all its instruments served as inspiration in 
the political settlement and the comprehensive national 
dialogue that we have been pursuing for more than six 
months.

Those purposes and principles are also reflected in 
two aspects of the current situation. First is our desire 
for coexistence and consensus, our rejection of violence 
and our preference for the language of dialogue and 
logic and reason. The second aspect is the fact that 
Yemen is considered a unique model that should be 
followed, given the tremendous change being witnessed 
in our region. The acute crisis that befell Yemen in 2011 
reflected internal understanding and tolerance and a 
desire for coordination with regional and international 
partners. 

In that context, we wish to reiterate our thanks 
and appreciation to all those who stood by the people 
of Yemen and by the political settlement embodied in 
the Gulf initiative, chief among them the Custodian of 
the Two Holy Mosques, King Abdullah Bin Abdulaziz 
Al-Saud; the leaders of the Gulf Cooperation Council 
and the GCC Secretary General, Mr. Abdul Latif bin 
Rashid Al Zayani. I also extend my thanks to Secretary-
General Ban Ki-moon and to Security Council members 
for visiting Yemen on two occasions. 

As my country is a unique model among the 
countries in which the Arab Spring is unfolding, those 
visits have enhanced the new approach, which is based 
on the GCC initiative and Security Council resolutions 
on Yemen. We thank the five permanent members of the 
Security Council for their unified vision with regard to 
Yemen, which made it possible for us to forge ahead 
with the political process and crown it with success. 
We also extend our appreciation to the League of 
Arab States, the European Union, Germany and all the 
relevant international organizations and institutions, as 
well as to the Special Adviser of the Secretary-General 
on Yemen, Mr. Jamal Benomar, for his efforts to achieve 
reconciliation between the parties in Yemen. 

As the Assembly is aware, my country has made 
great strides in the implementation of the GCC initiative 
and its mechanisms. We are now turning to the second 
phase, that of concluding the work of the comprehensive 
National Dialogue and forging ahead with our plan to 
shape our future. The results of this endeavour will lay 
the foundations for the establishment of a new, modern 
Yemen where democracy, the peaceful transfer of 
power, the promotion of freedom, justice, partnership, 
equality and equal opportunities for all citizens prevail. 
Those foundations will enhance the authority of the 
State, the rule of law, security, stability and the unity 
of Yemen. 

We are also forging ahead with strengthening 
security and stability in our country and restructuring 
the military and security institutions, so as to bolster 
their main national task — to be loyal to the State 
rather than to parties or individuals. We are certain that 
our brethren and our friends will assist us in our new 
endeavour, namely, the drafting of the new constitution 
and the holding of a referendum on it, as well as in our 
preparations for the next presidential and parliamentary 
elections. 

The achievements being made and that will be 
made, in the ongoing political process depend heavily 
on the support of the international community and on 
enhanced partnership and cooperation between the 
international community and Yemen, especially as 
there are internal and external parties that continue 
to attack the will of the Yemeni people. Those parties 
are making every effort to obstruct the achievement 
of political settlements and to target all the factors of 
stability and the foundations of development in my 
country. Such acts require the appropriate international 
measures so as to deter and punish all those who are 
trying to defeat this unique model in the region. 

There are a multitude of factors at play, particularly 
the increasing unemployment rate, growing levels 
of poverty, and poor social services in general. All 
those factors exacerbate instability and create a fertile 
environment for the actions of extremist groups such 
as Al-Qaida. However, eliminating them effectively 
requires all kinds of logistical, financial and technical 
support through practical programmes and plans that 
do address not only the symptoms, but also the root 
causes of those phenomena. 

We need the international community’s support 
in implementing our national counter-terrorism 
strategy. That is why the fulfilment of pledges by donor 
countries and the Friends of Yemen must be accelerated, 
particularly since the Government of Yemen has been 
working in partnership with donors to earmark and 
allocate all those funds to various development areas. 

I wish to take this opportunity to thank all our 
donors, especially those who have already made good 



on their pledges and financial commitments to Yemen. 
That is particularly important in view of the fact 
that Yemen, owing to its geographic location, social 
composition and economic status, has been plagued 
by various problems and challenges. They include the 
activities of Al-Qaida and of cross-border organized 
crime and national and international criminal groups 
trafficking in drugs, weapons and people, as well as 
the piracy off Yemen’s coasts. Addressing all those 
problems requires international cooperation for the 
security of the country and the region as a whole.

We would also like to bring up the issue of refugees 
in Yemen, especially from the Horn of Africa. We 
have been hosting more one million of them, with 
all the economic, social and security difficulties that 
such a situation entails. We are therefore calling on the 
international community and relevant organizations to 
help us to deal with the issue and mitigate its negative 
impact on Yemen. We must find new ways and means 
to help the Government care for the refugees and help 
them to return to their homes, especially since those 
countries have lately seen their stability restored to 
some degree.

Conflicts and bloody events, especially in the 
Middle East, are contrary to the lofty goals of the United 
Nations, which is why the international community 
must revisit the structure and working methods of the 
Organization and make the reforms necessary to enable 
it to effectively discharge its responsibilities for the 
maintenance of international peace and security and 
to revitalize its role. In that regard, we should mention 
the despair and frustration of many Arab and Muslim 
nations over the failure to end the Israeli occupation 
of Palestine, arrive at a just solution to the Israeli-
Palestinian conflict and put a stop to all the occupying 
Power’s oppressive measures and practices and attempts 
to Judaize the holy city of Jerusalem, expand settlement 
activities, detain Palestinian citizens and excavate 
illegally around the Al-Aqsa Mosque.

We also wish to denounce the use of chemical 
weapons, especially in Syria, by any party. We 
call on all the parties in the Syrian conflict to stop 
the bloodshed, agree to a dialogue and to work 
towards a political settlement and reconciliation 
and reconstruction. We call on the international and 
regional parties concerned to intensify their efforts to 
achieve a peaceful settlement of the crisis. A “Geneva 
II” conference should be convened as soon as possible 
in order to put an end to the violence, killings and 
bloodshed in Syria. Recent events have demonstrated 
the challenges facing the United Nations in this area, 
particularly regarding the disagreement between 
permanent members of the Security Council, which was 
a pretext for certain groups to opt for unilateral action 
outside the international legitimacy represented by the 
United Nations. The Council needs thorough reform for 
it to be able to carry out its primary task, which is the 
maintenance of international peace and security and 
the peaceful settlement of conflicts.

Concerning the brotherly country of Somalia 
and our support for it, we call on the international 
community to continue to stand by it in order to enable 
it to overcome its long legacy of conflict and suffering.

Finally, I would like to thank the President and the 
Secretary-General once again.